Exhibit 10.40

 

SIXTH AMENDMENT
OF ESI PENSION PLAN

 

This Sixth Amendment of ESI Pension Plan (the “Plan”) is adopted by
ITT Educational Services, Inc. (the “Employer”).

 

Background

 

A.                                   The Employer originally established the
Plan effective June 9, 1998.

 

B.                                     The Plan has been amended by a First,
Second, Third, Fourth and Fifth Amendment.

 

C.                                     The Employer now wishes to amend the Plan
further.

 

Amendment

 

1.                                       Effective June 9, 1998, Section 4.02 is
amended to read as follows:

 

Section 4.02.  Actuarial Valuations.  The Employer or the Committee will
designate an actuary for the Plan.  The actuary will periodically (at least
annually) perform an actuarial valuation of the Plan and Trust and will certify
to the Employer or the Committee in writing the results of each valuation.  Each
actuarial valuation will include a valuation of the assets and liabilities of
the Plan.  The actuary will apply all gains and forfeitures arising in the
operation of the Plan to reduce the Employer’s contributions, all in accordance
with the actuarial methods, factors, and assumptions then employed by the
actuary in accordance with the Plan and ERISA.  The actuarial valuation used for
computing Plan costs for minimum funding for a year will be the same valuation
used for the purpose of the top-heavy determination under Section 13.02 for the
year.

 

2.                                       Effective January 1, 2004, Paragraph
7.01(b)(4) is amended to read as follows:

 

(4)                                  A Member’s election of  a lump sum cash
payment in lieu of a Qualified Joint and Survivor Annuity or Life Annuity must
be made in writing, be received by the Committee during the Applicable Election
Period and, if applicable, state the specific nonspouse Beneficiary (including
any class of Beneficiaries or contingent Beneficiaries) who is to receive the
lump sum cash payment in the event of the Member’s death, and the particular
optional form of

 

--------------------------------------------------------------------------------


 

benefit.  If the Member is married, his Spouse must consent in writing to his
election.  The Spouse’s consent must be irrevocable, must be made and received
by the Committee during the Applicable Election Period, must acknowledge the
effect of the consent and election, and must be witnessed by a notary public or
Plan representative.  If the Member establishes to the satisfaction of the
Committee that the Spouse’s consent cannot be obtained because there is no
Spouse or the Spouse cannot be located, the Spouse’s consent will be deemed to
have been given.  If a Member is legally separated from his Spouse or has been
abandoned by his Spouse within the meaning of local law, and the Member has a
court order to that effect, the Spouse’s consent will not be required unless a
Qualified Domestic Relations Order provides otherwise.  Any consent will be
valid only with respect to the Spouse who signs the consent or, in the event of
a deemed consent, the designated Spouse.  If a Member’s Spouse is legally
incompetent to give consent, the Spouse’s legal guardian (even if the guardian
is the Member) may give consent.  A Member may revoke a prior election at any
time, and any number of times, prior to the commencement of his benefits.

 

3.                                       Effective January 1, 2004,
Subsection 7.03(b) is amended to read as follows:

 

(b)                                 If the present value of the balance of the
Member’s Cash Balance Account exceeds $5,000 on the date his benefits are
payable, which is as soon as administratively feasible after his Separation from
Service occurs, then, subject to Section 7.16, a benefit equal to the present
value of his Cash Balance Account will be paid as follows:

 

(1)                                  If the Member is married on his Annuity
Starting Date, his benefit will be paid to him in the form of a Qualified Joint
and Survivor Annuity beginning on the first day of the month coinciding with or
next following the date on which he reaches age 62, unless he waives this form
of benefit and elects a lump sum cash payment in accordance with Paragraph 3.  A
Member may elect to have payment of his benefit begin as of the first day of any
month occurring on or after the Member reaches age 55, and on or before the
Member’s Required Beginning Date.

 

(2)                                  If the Member is not married on his Annuity
Starting Date, a benefit equal to the present value of his Cash Balance Account
will be paid to him in the form of a Life Annuity beginning on the first day of
the month coinciding with or next following the date on which he reaches age 62,
unless he waives this form of payment and elects a lump sum cash payment.  A
Member may elect to have payment of his benefit begin as of the first day of any
month occurring on or after the Member reaches age 55, and on or before the
Member’s Required Beginning Date.

 

--------------------------------------------------------------------------------


 

(3)                                  A Member may waive the Qualified Joint and
Survivor Annuity or the Life Annuity, whichever is applicable, and elect to
receive his benefit in a single lump sum cash payment paid as of the last day of
any month occurring on or after the Member reaches age 55 and on or before the
Member’s Required Beginning Date.  A Member’s election of an optional form of
benefit must comply with the requirements of Section 7.01(b)(4).

 

4.                                       Effective January 1, 2004, Paragraph
7.04(b)(1) is amended to read as follows:

 

(1)                                  If the Member is married on his death, a
benefit equal to the present value of his Cash Balance Account will be paid to
his Spouse in the form of a Qualified Preretirement Survivor Annuity beginning
as soon as administratively feasible after the date on which the Member would
have reached age 62 (or the date of the Member’s death if he died after reaching
age 62), unless (A) the Member waives this form of benefit and elects an
optional form of benefit in accordance with Paragraph (3), (B) the Member does
not waive this form of benefit but, after the Member’s death, the Spouse elects
to receive, in lieu of this form of benefit, a single lump sum cash payment as
of the first day of any month the Spouse designates (subject to Section 7.09),
or (C) the Member does not waive this form of benefit but, after the Member’s
death, the Spouse elects to begin payment of the Qualified Preretirement
Survivor Annuity as soon as administratively feasible after the Member’s death. 
If the Member dies after attaining the earliest retirement age under the Plan,
the Spouse’s benefit may not be less than the benefit that would be payable to
the Spouse if the Member had retired with an immediate qualified joint and
survivor annuity on the day before the Member’s death.  If the Member dies on or
before the earliest retirement age, the benefit may not be less than the benefit
that would be payable to the Spouse if the Member had separated from service at
the earlier of actual separation or death, survived until the earliest
retirement age, retired at that time with an immediate qualified joint and
survivor annuity, and died the day after.

 

5.                                       Effective January 1, 2004, Paragraph
7.04(b)(3) is amended to read as follows:

 

(3)                                  A Member may waive the Qualified
Preretirement Survivor Annuity and elect to have any death benefit paid to his
Beneficiary in a single lump sum cash payment as soon as administratively
feasible after his death.  A Member’s election of the lump sum benefit must be
made in writing, be received by the Committee during the Applicable Election
Period and, if applicable, state the specific nonspouse Beneficiary (including
any class of Beneficiaries or

 

--------------------------------------------------------------------------------


 

contingent Beneficiaries), and his Spouse must consent in writing to his
election.  The Spouse’s consent must be irrevocable, must be received by the
Committee during the Application Election Period, must acknowledge the effect of
the consent and the election, and must be witnessed by a Plan representative or
notary public.  If the Member establishes to the satisfaction of the Committee
that the Spouse’s consent cannot be obtained because there is no Spouse or the
Spouse cannot be located, the Spouse’s consent will be deemed to have been
given.  If a Member is legally separated from his Spouse or has been abandoned
by his Spouse within the meaning of local law and the Member has a court order
to that effect, the Spouse’s consent will not be required unless a Qualified
Domestic Relations Order provides otherwise.  Any consent will be valid only
with respect to the Spouse who signs the consent, or in the event of a deemed
consent, the designated Spouse.  If a Member’s Spouse is legally incompetent to
give consent, the Spouse’s legal guardian (even if the guardian is the Member)
may give consent.  A Member may revoke a prior election at any time, and any
number of times, prior to his death.

 

6.                                       Effective June 9, 1998, Paragraph
11.02(a)(1) is amended to read as follows:

 

(1)                                  If the benefit begins at or after the
Member attains age 62 but before the Member’s Social Security Retirement Age,
the Dollar Limit will be reduced by, in the case of a Member whose Social
Security Retirement Age is 65, 5/9 of 1 percent for each month by which the
benefit commences before the month in which the Member attains age 65 or, in the
case of a Member whose Social Security Retirement Age is greater than 65, 5/9 of
1 percent for each of the first 36 months and 5/12 of 1 percent for each of the
additional months (up to 24) by which the benefit commences before the month in
which the Member attains Social Security Retirement Age.  If the benefit begins
before age 62, the benefit must be limited to the actuarial equivalent of the
Member’s limitation for benefits commencing at age 62 with the reduced dollar
limitation for such benefits further reduced for each month by which the benefit
commences before the month in which the Member attains age 62.  If the benefit
begins before age 62, the benefit may not exceed the lesser of the equivalent
amount computed using the interest rate and mortality table (or tabular factor)
used in the Plan for actuarial equivalence for early retirement benefits, and
the amount computed using 5% interest and the applicable mortality table (to the
extent that the mortality decrement is used prior to age 62), regardless of
whether the benefit is subject to Code paragraph 417(e)(3).

 

--------------------------------------------------------------------------------


 

This Sixth Amendment of ESI Pension Plan is executed this 26 day of February,
2004.

 

 

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Nina F. Esbin

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

Nina F. Esbin

 

 

 

 

(Printed)

 

 

 

 

 

 

 

 

 

Sr. VP, Human Resources

 

 

 

 

(Title)

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

/s/ Jenny Yonce

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

Jenny Yonce

 

 

 

 

(Printed)

 

 

 

 

 

 

 

 

 

MGR, Benefits & HRIS

 

 

 

 

(Title)

 

 

 

 

 

--------------------------------------------------------------------------------